Citation Nr: 0732023	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-26 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
Type II.

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus, Type II.

3.  Entitlement to service connection for peripheral 
neuropathy of left upper extremity, to include as secondary 
to service-connected diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to adjudication of the veteran's claim.

The August 2005 notice letter sent to the veteran only 
addresses the basic elements required to establish service 
connection.  The rating decision on appeal and evidence of 
record make it very clear that the veteran seeks service 
connection for his hypertension, erectile dysfunction, and 
peripheral neuropathy of left upper extremity as conditions 
that are secondary to his service-connected diabetes 
mellitus, Type II.  The RO/AMC must send the veteran a 
Veterans Claims Assistance Act of 2000 (VCAA) letter that 
explains how the veteran may establish service connection on 
a secondary basis.

Further, it is not clear from the VA compensation and pension 
(C & P) medical examination reports completed in May 2004 
that the examiners had access to the veteran's claims file.  
For that reason, and as more than three years have elapsed 
since the C & P examinations, VA must schedule appropriate, 
current C & P examinations with respect to the veteran's 
claims on appeal herein.  See Barr v. Nicholson, 21 Vet. App. 
303, 310-311 (2007) (finding inadequate a medical opinion 
relied upon by the Board where the author of the opinion did 
not review the veteran's prior medical records); see also 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006) (setting forth criteria for determining whether a 
VA medical examination is required).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must send the veteran a VCAA 
notice letter addressing both direct service 
connection and secondary service connection.

2.  The veteran should be contacted and asked 
to identify the names, addresses and dates of 
treatment of all medical care providers who 
have treated him for the disorders at issue 
since service separation.  Copies of actual 
treatment records, not summaries or reports, 
should be requested from all treating 
physicians and facilities covering the period 
from December 1970 to the present, if not 
already of record.

3.  The RO/AMC is to schedule VA medical 
examinations for the veteran to assess the 
current status of his hypertension, erectile 
dysfunction, and peripheral neuropathy of 
left upper extremity.  The veteran's claims 
folder is to be made available to the 
examiner for review of pertinent documents 
therein.  The examiner should specifically 
address the VA and non-VA medical evidence in 
the claims folder relevant to the above-
listed conditions.  The examiner should 
provide a current diagnosis or diagnoses as 
appropriate, and should state an opinion as 
to the degree of likelihood that a diagnosed 
condition was caused by an in-service 
incident.  Separately, the examiner should 
state an opinion as to the degree of 
likelihood that a diagnosed condition is 
proximately due to, is the result of, or has 
increased in severity beyond the natural 
progression due to the veteran's diabetes 
mellitus, Type II.

It would be helpful if the examiner would use 
the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

4.  In the event that the claims are not 
resolved in favor of the veteran, he and his 
representative should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws and 
regulations, and the reasons for the 
decision.  After they have been given the 
applicable time to submit additional evidence 
and argument, the claims should be returned 
to the Board for further review.

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2007).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).


 Department of Veterans Affairs


